"All payments, pledges, mortgages, conveyances, sales, and transfers made within that time [three months] the effect of which if held valid would be to diminish the property available to the creditors . . . which were made to satisfy secure a previously existing debt . . . shall be void." P. S., c. 201, s. 26. The statute, in its design to prevent preference and to compel an equal distribution of the debtor's assets among his creditors, forbids his satisfying or securing a previously existing debt within three months of the beginning of the insolvency proceedings. This transaction was a pledge by Rollins of the bank stock and bond to secure his indebtedness to the Leominster National Bank. If held valid, it will diminish the property available to the creditors of his insolvent estate. The pledge being made less than three months before the beginning of the insolvency proceedings, to secure a previously existing debt, is void by the express terms of the statute. Leavitt v. Lovering, 64 N.H. 607.
Decree for the plaintiff.
All concurred.